17‐2841‐cr                                                      
     United States v. Washington 




 1                                             In the
 2                United States Court of Appeals
 3                                  for the Second Circuit
 4                                                       
 5    
 6    
 7                                      AUGUST TERM 2017 
 8                                               
 9                                       No. 17‐2841‐cr 
10                                               
11                                  UNITED STATES OF AMERICA, 
12                                           Appellee, 
13    
14                                               v. 
15    
16     BRIAN WASHINGTON, a/k/a BRIAN E. WARD, a/k/a BRIAN K. WARD, 
17   a/k/a BRIAN E. WASHINGTON, a/k/a BRIAN EUGENE WASHINGTON, a/k/a 
18                 BRIAN WARD, a/k/a EUGENE BRIAN WARD, 
19                            Defendant‐Appellant. 
20                                              
21                                       
22             On Appeal from the United States District Court 
23                   for the Southern District of New York 
24                                              
25    
26                         ARGUED: AUGUST 15, 2018 
27                        DECIDED: SEPTEMBER 18, 2018 
28                                              
29    
 1   Before: CABRANES and POOLER, Circuit Judges, and OETKEN, District 
 2   Judge.* 

 3                                                     

 4          Defendant‐Appellant            Brian    Washington        (“Washington”) 
 5   appeals the sentence imposed for his conviction on a charge of failure 
 6   to register as a sex offender in violation of 18 U.S.C. § 2250. On appeal, 
 7   Washington  argues  that  the  United  States  District  Court  for  the 
 8   Southern District of New York (George B. Daniels, Judge) unlawfully 
 9   modified his sentence by including in the written judgment a duty to 
10   submit  to  polygraph  testing  that  was  not  mentioned  during 
11   pronouncement of sentence. We hold that inclusion of a duty to submit 
12   to  polygraph  testing  is,  in  the  circumstances  presented  here,  an 
13   impermissible modification of the spoken sentence. We REMAND the 
14   cause  to  the  District  Court  for  entry  of  an  amended  judgment  from 
15   which the reference to polygraph testing has been deleted. 

16                                                     

17                                 JACOB WARREN, Assistant United States 
18                                 Attorney (Anna M. Skotko, Assistant United 
19                                 States Attorney, on the brief), for Geoffrey S. 
20                                 Berman, United States Attorney for the 




            *  Judge J. Paul Oetken, of the United States District Court for the Southern 
     District of New York, sitting by designation. 




                                              2 
 1                             Southern District of New York, New York, 
 2                             NY, for Appellee. 

 3    

 4                             ALLEGRA GLASHAUSSER, Appeals Bureau, 
 5                             Federal Defenders of New York, Inc., New 
 6                             York, NY, for Defendant‐Appellant. 

 7                                                 

 8   JOSE A. CABRANES, Circuit Judge: 

 9         Defendant‐Appellant         Brian    Washington    (“Washington”) 
10   appeals the sentence imposed for his conviction on a charge of failure 
11   to register as a sex offender in violation of 18 U.S.C. § 2250. On appeal, 
12   Washington  argues  that  the  United  States  District  Court  for  the 
13   Southern District of New York (George B. Daniels, Judge) unlawfully 
14   modified his sentence by including in the written judgment a duty to 
15   submit  to  polygraph  testing  that  was  not  mentioned  during 
16   pronouncement of sentence. We hold that inclusion of a duty to submit 
17   to  polygraph  testing  is,  in  the  circumstances  presented  here,  an 
18   impermissible modification of the spoken sentence. We REMAND the 
19   cause to the District Court for entry of a modified written judgment 
20   from which the reference to polygraph testing has been deleted. 

21                                        I. 

22         This  appeal  arises  from  a  discrepancy  between  the  terms  of 
23   sentence that the District Court pronounced in Washington’s presence 




                                          3 
 1   at the sentencing hearing and the terms of sentence that the District 
 2   Court entered in its written judgment. 

 3         Washington’s sentence includes a five‐year term of supervised 
 4   release.  In  the  Presentence  Investigation  Report  (“PSR”)  prepared 
 5   before  sentencing  and  reviewed  by  all  parties,  including  the 
 6   defendant, the United States Probation Office recommended that the 
 7   District Court impose the usual mandatory and standard conditions 
 8   and several special conditions for the term of supervised release. One 
 9   proposed  special  condition  required  Washington  to  participate  in  a 
10   sex‐offender‐treatment program and to comply with all the rules of the 
11   program,  “including  submission  to  polygraph  testing.”  PSR  at  24, 
12   United States v. Washington, No. 1:16‐cr‐00628‐GBD (S.D.N.Y. July 27, 
13   2017),  ECF  No.  21.  The  entire  proposed  special  condition  ran  as 
14   follows: 

15         You must undergo a sex‐offense‐specific evaluation and 
16         participate in an outpatient sex offender treatment and/or 
17         outpatient mental health treatment program approved by 
18         the  U.S.  Probation  Office.  You  must  abide  by  all  rules, 
19         requirements,  and  conditions  of  the  sex  offender 
20         treatment  program(s),  including  submission  to  polygraph 
21         testing.  You  must  waive  your  right  of  confidentiality  in 
22         any records for mental health assessment and treatment 
23         imposed as a consequence of this judgment to allow the 
24         probation officer to review your course of treatment and 
25         progress  with  the  treatment  provider.  You  must 
26         contribute to the cost of services rendered based on your 




                                          4 
 1         ability  to  pay  and  the  availability  of  third‐party 
 2         payments.  The  Court  authorizes  the  release  of  available 
 3         psychological  and  psychiatric  evaluations  and  reports, 
 4         including the presentence investigation report, to the sex 
 5         offender  treatment  provider  and/or  mental  health 
 6         treatment provider. 

 7   Id. (emphasis added). 

 8         The  District  Court  imposed  this  special  condition  at 
 9   Washington’s  sentencing  hearing,  together  with  all  the  other 
10   mandatory, standard, and special conditions of supervised release that 
11   the  PSR  had  recommended.  But  the  District  Court  stated  the  sex‐
12   offender‐treatment  special  condition  more  briefly  than  the  PSR  had. 
13   Omitted, among other things, was any explicit reference to polygraph 
14   testing. The District Court instead stated the condition in these terms: 

15         The  defendant  also  must  undergo  a  sex‐offense‐specific 
16         evaluation and participate in an outpatient sex offender 
17         treatment  and/or  outpatient  mental  health  treatment 
18         program approved by the United States Probation Office. 

19   Transcript at 23, Washington (Oct. 16, 2017), ECF No. 27. 

20         After pronouncement of sentence, the District Court restated the 
21   sex‐offender‐treatment  special  condition  in  a  written  judgment.  The 
22   special  condition  as  restated  in  the  judgment  runs  longer  than  the 
23   version of the condition at the hearing. It is, however, identical in all 
24   material respects to the version of the condition proposed in the PSR. 




                                          5 
 1   In particular, it includes the PSR’s language—omitted from the spoken 
 2   sentence—imposing a duty of “submission to polygraph testing.” The 
 3   entire written special condition reads: 

 4          Defendant shall undergo a sex‐offense‐specific evaluation 
 5          and  participate  in  an  outpatient  sex  offender  treatment 
 6          and/or  outpatient  mental  health  treatment  program 
 7          approved  by  the  United  States  Probation  Office. 
 8          Defendant  shall  abide  by  all  rules,  requirements,  and 
 9          conditions  of  the  sex  offender  treatment  program(s), 
10          including  submission  to  polygraph  testing.  Defendant  shall 
11          waive  his  right  of  confidentiality  in  any  records  for 
12          mental  health  assessment  and  treatment  imposed  as  a 
13          consequence  of  this  judgment  to  allow  the  probation 
14          officer  to  review  your  course  of  treatment  and  progress 
15          with  the  treatment  provider.  Defendant  shall  contribute 
16          to the cost of services rendered based on his ability to pay 
17          and  the  availability  of  third‐party  payments.  The  Court 
18          authorizes  the  release  of  available  psychological  and 
19          psychiatric  evaluations  and  reports,  including  the 
20          presentence  investigation  report,  to  the  sex  offender 
21          treatment  provider  and/or  mental  health  treatment 
22          provider. 

23   Judgment at 5 (emphasis added), Washington (Sept. 8, 2017), ECF No. 
24   25. 




                                           6 
 1          Counsel  for  the  defense  had  reviewed  the  PSR—which 
 2   contained  the  language  imposing  the  polygraph  requirement—with 
 3   Washington  before  sentencing,  but  Washington  did  not  object  at 
 4   sentencing to the PSR’s recommendations of special conditions. 

 5          Washington now appeals seeking deletion of the duty to submit 
 6   to polygraph testing from his written sentence. 

 7
 8                                         II. 

 9                                         A. 

10          We  review  de  novo  the  asserted  discrepancy  between  the 
11   spoken and written terms of Washington’s sentence. It is a question of 
12   law whether the spoken and written terms of a defendant’s sentence 
13   differ impermissibly. United States v. Jacques, 321 F.3d 255, 262 (2d Cir. 
14   2003). In principle, we review an issue of law for plain error when the 
15   defendant has failed to raise the issue in the district court. See United 
16   States v. Sofsky, 287 F.3d 122, 125 (2d Cir. 2002) (relaxing the “rigorous 
17   standards of plain error review” to correct an unobjected‐to sentencing 
18   error of which the defendant did not have advance notice). But when 
19   the point of law on appeal is a term of the defendant’s sentence and 
20   the  defendant  lacked  prior  notice  in  the  district  court  that  the  term 
21   would  be  imposed,  we  will  review  the  issue  de  novo  even  if  the 
22   defendant failed to raise an objection in the district court. See id. at 125–
23   26.  Washington’s  objection  satisfies  these  conditions.  Although  not 
24   raised in the District Court, the objection concerns his sentence, and it 
25   concerns a matter about which he lacked advance notice. Washington 




                                            7 
 1   knew  in  advance,  from  reviewing  the  PSR  with  his  lawyer,  that  the 
 2   District  Court  might  include  a  polygraph‐testing  requirement  in  his 
 3   conditions of supervised release. But he could not have known before 
 4   issuance of the written judgment that the District Court would include 
 5   polygraph testing in the written version of his sentence after omitting 
 6   any mention of it from the spoken version. 

 7                                        B. 

 8         The  Federal  Rules  of  Criminal  Procedure  provide  that  a 
 9   defendant  must  be  present  at  pronouncement  of  sentence.  Fed.  R. 
10   Crim. P. 43(a)(3). Accordingly, after a sentence has been pronounced, 
11   the written judgment may clarify the terms of the spoken sentence, see 
12   United States v. Truscello, 168 F.3d 61, 63 (2d Cir. 1999), but if there is a 
13   substantive discrepancy between the spoken and written versions of a 
14   defendant’s  sentence,  the  spoken  version  ordinarily  controls,  United 
15   States v. Rosario, 386 F.3d 166, 168–69 (2d Cir. 2004). We have derogated 
16   from  this  general  rule  and  allowed  a  written  modification  of  the 
17   spoken  sentence  only  in  cases  in  which  the  modification  added  a 
18   condition  of  supervised  release  classified  as  “mandatory,”  
19   “standard,”  or  “recommended”  in  United  States  Sentencing 
20   Guidelines  sections  5D1.3(a),  (c),  and  (d)  or  added  mere  “basic 
21   administrative requirements that are necessary to supervised release.” 
22   Rosario, 386 F.3d at 169 (internal quotation marks omitted). 

23         We  conclude  here  that  the  written  judgment’s  additional 
24   language  requiring  “submission  to  polygraph  testing”  is  an 
25   impermissible modification of the spoken sentence. Polygraph testing 




                                           8 
 1   can be onerous for a defendant, who may feel at risk of incriminating 
 2   him‐  or  herself.  It  is  also  not  a  necessary  or  invariable  part  of  sex‐
 3   offender treatment. Many district judges require polygraph testing as 
 4   part of the sex‐offender‐treatment condition in at least some cases. See 
 5   generally  Migdalia  Baerga‐Buffler  &  James  L.  Johnson,  Sex  Offender 
 6   Management in the Federal Probation and Pretrial Services System, 70 Fed. 
 7   Prob. 13 (2006); Michael Palmiotto & Scott MacNichol, Supervision of 
 8   Sex Offenders: A Multi‐Faceted and Collaborative Approach, 74 Fed. Prob. 
 9   27 (2010). But we learned at oral argument that some district judges, 
10   including some judges in the district courts of this Circuit, never allow 
11   it. 

12                                          III. 

13          In summary, we hold that, in the circumstances presented here, 
14   inclusion  of  a  duty  of  “submission  to  polygraph  testing”  in 
15   Washington’s  written  sentence  constituted  an  impermissible 
16   modification  of  the  spoken  sentence,  from  which  those  words  were 
17   omitted,  because  polygraph  testing  is  burdensome  to  the  defendant 
18   and  not  a  necessary  or  invariable  component  of  sex‐offender 
19   treatment. 

20          The cause is REMANDED to the District Court for entry of an 
21   amended judgment from which the words “including submission to 
22   polygraph testing” have been deleted. 




                                             9